TRIAL COURT OFFICIAL'S
        REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                                     FILED IN
Court of Appeals No. (If known): 12-15-00194-CV                               12th COURT OF APPEALS
                                                                                   TYLER, TEXAS
                                                                              8/25/2015 11:17:10 AM
Trial Court Style:   The State of Texas vs. David Hayes
                                                                                   CATHY S. LUSK
                                                                                       Clerk
Trial Court & County: County Court at Law, Henderson County
Trial Court No.: C-7919

Date Trial Clerk's Record Originally Due:

Date Court Reporter's/Recorder's Record Originally Due:      08-31-2015

Anticipated Number of Pages of Record:      240 (not inc. exhibits)

I am responsible for preparing a record in this appeal but I am unable to file the record by the original
due date for the following reason/s: (Check all that apply - attach additional pages if necessary.)
      to the best of my knowledge, the Appellant has made no claim of indigence and has failed to
either pay the required fee or to make arrangements to pay the fee for preparing the record.
      my duties listed below preclude working on this record:
       Performing my daily duties as official court reporter for the County Court at Law.
       Other. (Explain.): Appellant Hayes filed a Motion for Free Record on Appeal on 08-03-15, and
the State/County contested it; hearing on motion and contest was held on 08-11-15, and Trial Court
Judge Scott Williams signed order denying the motion for free record and sustaining the contest on
08-13-15. Appellant Hayes filed Motion Challenging the Trial Court’s Order on 08-18-15, and I filed
my reporter’s record of the indigency and contest hearing on 08-20-15. It is my understanding from
TRAP 20.1(j)(4) that the 12th Court of Appeals has 10 days to deny Appellant’s Motion Challenging the
Court’s Order; otherwise, it is granted by operation of law. Therefore, by 08-28-15, I will know whether
or not the 12th Court of Appeals is allowing the Appellant to proceed as indigent, and my reporter’s
record is due three (3) days later, on 08-31-15. If the 12th COA denies Appellant’s indigency, this would
require my completion of the record without the Appellant paying the required fee in advance or making
arrangements to pay the fee for the preparation of the record.

I anticipate this record will be completed and forwarded to the 12th Court of Appeals by 09-30-2015,
and I hereby request an additional thirty (30) days within which to prepare it. TEX. R. APP. P. 37.3.

In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel
for all parties to the trial Court's judgment or order being appealed. I further certify by my signature
below that the information contained in this notice is true and within my personal knowledge.

   08-25-2015                                        /s/Laurie Brown_____________________
Date                                                 Laurie Brown, CSR No. 4237
  903-675-6163                                       Official Court Reporter
Office Phone Number                                  County Court at Law
_lbrown@co.henderson.tx.us____________               Henderson County Courthouse
E-mail Address (if available)                        100 E. Tyler St., Rm. 101
                                                     Athens, TX 75751
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

       Certificate requirements. A certificate of service must be signed by the person who made the
       service and must state:

       (1) the date and manner of service;
       (2) the name and addresses of each person served; and
       (3) if the person served is a party's attorney, the name of the party represented by that attorney.


                                    CERTIFICATE OF SERVICE
The following parties have been served with a copy of this document on August 25, 2015, by facsimile
and/or email:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                            Lead Counsel for APPELLEE(S):

Name: James H. Owen                                       Name:      Hon. Clint J. Davis________________

Address: P. O. Box 1447                                   Address: County Attorney_________________

Athens, TX 75751                                          Henderson County Courthouse, Room 100_____

                                                          Athens, TX 75751________________________

Phone no.: (903) 675-5691                                 Phone no.: (903) 675-6112_________________

Attorney for: Appellant David Hayes                       Attorney for: Appellee State of Texas________



Additional information, if any:



                                                          /s/Laurie Brown_____________________
                                                          Laurie Brown, CSR No. 4237
                                                          Official Court Reporter
                                                          County Court at Law
                                                          Henderson County Courthouse
                                                          100 E. Tyler St., Rm. 101
                                                          Athens, TX 75751
                                                          (903) 675-6163
                                                          Email: lbrown@co.henderson.tx.us